But the Court
(Duckett, J., absent,)
were of opinion that the defendants’ 6th plea and rejoinder were good, and that the plaintiff’s replication was bad, being of opinion that a material misrepresentation of the subject of insurance might be pleaded in bar of *462a sealed policy, and that the misrepresentation was material to the contract.
The 7th plea was, that the vessel insured was the property of a citizen of France, and not of a citizen of the United States. That there was war between France and England at the time of the insurance and at the time of capture. That the United States were neutral. That Richmond is the capital of one of the United States.
The Court, upon demurrer, adjudged the plea to bfe bad, because the policy covered war-risks.
The 8th plea was that the plaintiff had not paid the premium, and that the note given therefor was perpetually enjoined by the High Court of Chancery in Virginia.
The Court, upon demurrer, adjudged this plea also to be bad.
Judgment for the defendants on the demurrer to the 6th plea, and for the plaintiff on the others.
• This judgment was reversed by the Supreme Court as to the 6th plea, and affirmed as to others. See 5 Cranch, 100.